Citation Nr: 1720702	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-10 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for hepatitis C.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.
 
4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.
 
5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.
 
6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.
 
7.  Entitlement to service connection for bilateral foot calluses.
 
8.  Entitlement to service connection for neurogenic erectile dysfunction.
 
9.  Entitlement to service connection for right foot neuropathy and right-sided radicular pain.
 
10.  Entitlement to service connection for residuals of a traumatic brain injury.
 
11.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATIVE

Appellant represented by:  Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL
 
Veteran and Spouse
 

ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1976 to February 1977 and August 1977 to November 1977.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia.  
 
In December 2008, the Veteran and his spouse testified before a Decision Review Officer at the Atlanta RO.  In November 2016, they testified before the undersigned in Washington, DC.  Transcripts of the hearings are associated with the claims file.
 
This case was previously before the Board in June 2011, June 2014, December 2014, and August 2015, when it was remanded for additional development.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
All issues other than entitlement to service connection for a low back disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran has a current diagnosis of a low back disorder which has been linked by competent medical evidence to an in-service injury.
 
2.  Hepatitis C was not demonstrated while on active duty, and the preponderance of the probative medical evidence of record is against linking the disorder to service.
 
 
CONCLUSIONS OF LAW
 
1.  A low back disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
 
2.  Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
Back Disorder
 
The Veteran contends that he has a current low back disorder which was caused by a physical assault during his basic training.  At a December 2008 decision review officer hearing the Veteran testified that while in service, in the middle of the night, some soldiers poured soda on him, covered him with a blanket, dragged him out of bed, and kicked and hit him.  He stated that at this time, his hand injury was the most severe and received medical treatment, but that he also started having problems with his back.  The record reflects that the appellant is service connected for residuals of a right fourth finger fracture.  

At a November 2016 Board hearing, the Veteran provided similar testimony concerning inservice events and his belief that his back disorder was incurred during this reported in service assault.
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
 
While an August 2011 VA examiner found that the Veteran did not have a back disorder other than marginal bone spurring that was part of the aging process, the preponderance of the medical evidence of record shows that the Veteran does have a current low back disability.  The Veteran's VA treatment records show occasional reports of back pain, and a September 2009 CT scan showed an intervertebral disc bulge.  The Veteran's private physical therapy records show that he has been diagnosed with lumbar region pain and lumbago.  At a November 2013 VA examination, the examining physician's assistant diagnosed the Veteran with lower back pain; in an August 2014 VA examination note, a nurse practitioner diagnosed the Veteran with lumbar degenerative arthritis; and a February 2015 VA examiner diagnosed the Veteran with lumbar degenerative arthritis and thoracic spine degenerative disc disease.  There is therefore ample evidence that the Veteran has a current low back disorder diagnosis.
 
The Veteran is competent to report that he was physically assaulted by fellow soldiers in service, and that he experienced back pain at that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although this back injury is not recorded in the service treatment records, in a January 1977 Report of Medical History, he checked "yes" for recurrent back pain.  The Board will therefore accept that the Veteran as likely as not did experience a low back injury in service.
 
The Board also notes that the appellant was the subject of several Article 15 proceedings inservice, and that he was discharged in February 1977 for marginal or nonproductive performance.

There is medical evidence showing a nexus between the current diagnosis and service.  A November 2015 evaluation report and December 2016 amended report were submitted by private physician P.Y. which diagnosed the Veteran with post-traumatic well-advanced degenerative joint disease, discopathy, and osteoarthritis of the lumbar spine.  The physician discussed the Veteran's reports of being beaten inservice during a "blanket party" which caused trauma to the head, spine, and knee.  The examiner opined that it was more likely than not that the disorder was causally related to the Veteran's reported in-service assault.  The Board finds that the private medical opinion regarding the etiology of the Veteran's back disorder is reasonably consistent with the claimant's lay assertions, and his opinion is supported by adequate reports on the in-person examination and sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
While the August 2014, February 2015, and October 2015 VA examiners came to a different conclusion regarding the etiology of the Veteran's low back disability, these examinations have been found to be less probative, due to the examiners' failure to adequately consider the Veteran's credible lay statements of being physically attacked in service and experiencing lumbar spine pain at that time.
 
In this case, there exists adequate medical evidence linking the appellant's low back disorder to service which is at least in equipoise with competing medical opinions.  The doctrine of reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for a low back disorder is established.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 
 
Hepatitis C
 
The Veteran contends that he has hepatitis C which was incurred during his active duty service.  At the December 2008 decision review officer  hearing, the Veteran stated that he was diagnosed with hepatitis C in 2000 or 2001.  He stated that he did not know if his hepatitis C began in service, but that service was the only time that he was around a lot of people in an institutional setting, and that this was why he believed it had been incurred then.  He denied a history of surgeries, blood transfusions, or other exposure to blood.  In a February 2015 letter, the Veteran asserted that his in-service treatment for a viral syndrome could have been "another name" for hepatitis C.  At a November 2016 Board hearing, the Veteran stated that he was diagnosed with hepatitis C in 2007 or 2008, but that he believes he got hepatitis in service when soldiers assaulted him in his bunk, jumping on him and pouring orange soda in his mouth.
 
The Veteran's VA treatment records show that he tested positive for hepatitis C in October 2004.  In August 2004, it was noted that his past medical history included no hepatitis.  In November 2004, it was noted that the appellant's risk assessment for hepatitis C included a history of 10 or greater sexual partners and a tattoo or repeated body piercing.  In June 2005, he reported a history of snorting cocaine for two years, and that he last used cocaine two or three months ago.  In August 2005, a hepatitis note stated that the Veteran's hepatitis C had resolved and required no further treatment.  Since 2011, the Veteran's VA treatment records note hepatitis C as a past condition which was resolved.  VA treatment records also show that the Veteran has reported being a heavy drinker in the past, having a long history of heavy marijuana use, and having used crack and cocaine.
 
The Veteran attended a VA examination in August 2011.  The examining nurse practitioner reviewed the claims file and noted that the Veteran had been diagnosed with hepatitis C.  The disorder was judged to be stable and no treatment had been recommended.  The Veteran denied a history of prior trauma, surgery, or hospitalization, and acknowledged drinking alcohol for 30 years since 1976-1977.  He denied sharing toothbrushes or razors, blood exposure, intranasal cocaine use, or intravenous drug use, but reported getting a tattoo after service and having high risk sexual practices before, during, and after service.  The examining nurse practitioner opined that she could not resolve without resort to mere speculation whether the Veteran's hepatitis C was related to or had its onset during service.  She explained that the claims file had no documentation of the Veteran being tested for hepatitis C, so it was not medically possible to determine its onset.  She explained that hepatitis C is an infection caused by a virus that attacks the liver and that most infected people have no symptoms; therefore, they do not know that they have hepatitis C until liver damage appears decades later during routine medical tests.  She noted that hepatitis C is passed through contact with contaminated blood, shared needles, sexual contact with an infected person, and illegal drug use.  
 
A medical opinion was also obtained from a nurse practitioner in August 2014.  The examiner reviewed the claims file and opined that the Veteran had normal liver health with no signs of hepatitis C, and found that hepatitis C was not corroborated as having occurred during service or being related to any incident of military service.
 
A February 2015 VA examination was performed by a physician.  The Veteran reported that at the time of his 1977 back injury, he was taken to the hospital for a hand wound needing sutures, and he was told that he had a viral stomach infection.  The appellant stated that he had been diagnosed with hepatitis C in 2004.  The examiner stated that hepatitis was not corroborated as having occurred during service or being related to some incident in service.
 
An October 2015 VA examination found that the Veteran had been diagnosed with hepatitis C, but the examiner opined that it was less likely than not related to service.  The examiner noted the Veteran's assertion that he had once been denied for donating blood but did not know at the time why he was denied.  The examiner noted the 1975 "blanket party" as a risk factor due to possible exposure to blood.  The examiner explained that the Veteran's records did not show a clear history of hepatitis C during active duty or after service.  The Veteran's records did, however, show alcohol and poly-substance abuse, which was an important risk factor for hepatitis C, and therefore it would be speculative to opine about this condition.
 
An additional VA examination was performed in December 2015 with a physician who conducted an in-person examination of the Veteran and reviewed the claims file.  The Veteran reported that he did not participate in any at-risk behavior such as sexual intercourse or intravenous drug use.  The examiner discussed the Veteran's medical history, including his diagnosis in service of a viral infection, his assertion that this virus is related to his hepatitis C, and his treatment for a metacarpal fracture and laceration wound in 1976.  She wrote that it was known that one can be infected with hepatitis C after being in contact with blood contaminated with the virus, most commonly through shared needles for illegal drug use, which the Veteran denied.  She stated that the Veteran's hepatitis C, diagnosed in 2004, was less likely than not related to service.  She explained that the fracture treatment incurred during service did not involve any documented blood transfer, and that his viral syndrome in service was considered to be a nonspecific self-limited illness that did not involve virulent organisms and did not establish a nexus.  
 
After reviewing the evidence of record the Board finds that the overwhelming preponderance of the medical evidence indicates that the Veteran's hepatitis C is not related to his military service.  The most probative of these medical opinions is the December 2015 VA examination report.  That report was prepared by a qualified physician who conducted an in-person examination and reviewed the full claims file.  The December 2015 examiner provided a detailed rationale for her findings, including a discussion of the Veteran's medical history and his assertion that the viral infection he experienced in service could have been the start of his hepatitis C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean, 13 Vet. App. at 448-9 (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  She considered these records and assertions, and after reviewing the same she provided an adequate opinion that hepatitis C was not linked to these in-service events.  The examiner explained that the viral syndrome in service was not the same as his hepatitis C and that the claimant's inservice fracture treatment did not involve blood transfers, which could be a risk factor for contracting hepatitis C.  Her reports are consistent with the medical evidence of record as well as the four prior VA medical opinions.
 
While the October 2015 VA examiner noted that the Veteran's in-service assault was a possible risk factor that factor on its own was insufficient to establish that it was the factor that led to contracting hepatitis C.  Indeed, the Veteran has been shown to have many other risk factors to include drug use, tattoos, and risky sexual encounters.  The October 2015 examination report, which the Board also finds to be a highly probative opinion, ultimately found that because of the multiple risk factors and the lack of a clear history of hepatitis C during and after service, it would be speculative to opine on the origin of this condition.  The examiner provided a rationale for why an opinion could not be offered without resort to speculation, and the Board therefore finds that it is probative evidence which does not weigh in favor or the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
The record also contains a December 2016 letter from private physician M.M., who stated that the Veteran felt like he caught hepatitis C during active duty, but that she "did not have any history available to contradict these claims."  The Board finds that this medical opinion holds no probative value, as a mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996).
 
The only other medical evidence in favor of a nexus between the Veteran's hepatitis C and his service is the private December 2015 examination report, with a December 2016 addendum report, from doctor P.Y.  The doctor wrote that the Veteran was "diagnosed with a viral infection which evolved on further diagnostic testing while in the service to be Hepatitis C."  This doctor wrote that it was more likely than not that the Veteran contracted hepatitis C during inoculation with an air needle, which is a non-sanitary operation.  This doctor wrote that "Diagnosis of and onset of this condition which persists to the present during active duty military service should qualify said condition for service connection."
 
The Board finds, however, that the probative value of the December 2015 private report, to include any addendum, is greatly outweighed by the December 2015 VA examination and the other medical evidence of record.  In this regard, it is the responsibility of the Board to assess the credibility and weight to be given the evidence, and the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Private physician P.Y. wrote that the Veteran's hepatitis C was incurred due to an air needle inoculation. Notably, at no time has the appellant reported that he received air gun inoculations in service.  The private physician states that the Veteran had "diagnosis of and onset of" the disorder in service, but there is absolutely no evidence that the Veteran was diagnosed with hepatitis C in service, and the examiner provides no rationale for why a viral infection in service might be related to service.  

Significantly, Dr. P.Y. failed to address the Veteran's other risk factors for hepatitis C, which are clearly documented in his medical records.  These include multiple sexual partners, at least a two-year history of intranasal cocaine use, a postservice tattoo, and a long history of alcohol and marijuana abuse.  Even assuming that the appellant was inoculated inservice by an air gun, P.Y.'s failure to consider and address other risk factors renders that physician's conclusion highly suspect and to lack any real probative value.  Prejean, 13 Vet. App. at 448-49; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The examiner did not have an accurate understanding of the Veteran's complete medical history, and the opinion is not consistent with the other medical evidence of record.  The Board therefore finds that the most probative medical evidence of record weighs against finding that hepatitis C was incurred during the Veteran's active service.
 
The Board acknowledges the Veteran's statements regarding being assaulted in service and having a viral infection in service, both of which events he believes led to the development of hepatitic C.  A veteran is generally competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. 465 at 470.  The appellant, however, as a layperson not shown to possess appropriate medical training and expertise, is not competent to render an opinion on whether any symptoms he experienced in service were early manifestations of hepatitis C or on the etiology of his current hepatitis C.  Such issues require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the medical findings and opinion of the October and December 2015 VA examiners warrant greater probative weight than the Veteran's lay contentions.  
 
In sum, the weight of the competent and probative evidence is against finding that the Veteran's hepatitis C was incurred in or is otherwise related to his military service.  Therefore, the claim of entitlement to service connection for hepatitis C is denied.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the claim, this rule does not apply.
 
 
ORDER
 
Entitlement to service connection for a low back disorder is granted.
 
Entitlement to service connection for hepatitis C is denied.
 
REMAND
 
In a June 2016 rating decision, the Veteran was denied entitlement to service connection for pes planus, posttraumatic stress disorder and depression (now recharacterized as an acquired psychiatric disorder), a left knee disability, hypertension, residuals of a traumatic brain injury, erectile dysfunction, right foot neuropathy, and right sciatic radicular pain.  The Veteran submitted a VA Form 21-0958 Notice of Disagreement in October 2016.  A statement of the case has not yet been issued addressing these issues.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
A decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until all of the issues listed on both the title page of this decision are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board defers further consideration of this issue until such development is completed.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Provide the Veteran with a statement of the case for all issues addressed in the October 2016 Notice of Disagreement.  If, and only if, the Veteran perfects an appeal of these issues in a timely fashion, these issues should then be returned to the Board for further appellate review.
 
2.  After completing the above action, and any other development as may be indicated readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal of this issue must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


